Citation Nr: 0946764	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  04-24 196	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
from February 19, 2002 to February 2, 2006.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine 
from February 2, 2006, forward.


REPRESENTATION

Appellant represented by:	Jeffery J. Bunten


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1983 to January 
1991.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 decision by the 
Wichita, Kansas VA Regional Office which granted service 
connection for degenerative disc disease of the lumbar spine 
and assigned a 10 percent evaluation; effective from February 
19, 2002.  

In August 2005, a hearing was held at the RO before a member 
of the Board.  A transcript of the hearing is of record.  In 
January 2006, the Board remanded the appeal for additional 
development.

By rating action in April 2006, the RO assigned an increased 
rating to 20 percent for the Veteran's low back disability, 
effective from February 3, 2006; the date of a VA 
examination.  In August 2006, the Board granted the Veteran's 
motion to advance the Veteran's appeal on the Board's docket.

In October 2006, the Board denied the Veteran's claim for 
increased ratings for his low back disability and he appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court").  In February 
2008, the Court granted a Joint Motion for Remand and vacated 
the October 2006 Board decision.

The Veteran's claims folder was transferred to the VARO in 
St. Louis, Missouri in 2008.  


In April 2009, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
is satisfied that there has been substantial compliance with 
the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998)..

In September 2009, the Veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  

During the September 2009 hearing, the Veteran stated that he 
had a left knee disability that was caused by his service-
connected low back disability.  Therefore, a claim for 
entitlement to service connection for a left knee disability, 
including as secondary to his service-connected degenerative 
disc disease of the lumbar spine, is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The February 2008 Joint Motion for Remand (JMR) stated that 
"the parties agree that the February 2006 VA examination was 
not adequate" and that a "remand is warranted because the 
Board erroneously relied on an examination that failed to 
address the degree of additional functional limitation due to 
pain, as required by Deluca v. Brown, 8 Vet. App. 202 
(1995)." See February 2008 JMR at 2.  Therefore, the parties 
asserted, and the Court agreed, that the matter should be 
remanded for the Board to provide the Veteran with a medical 
examination to determine the severity of his low back 
disability, including a discussion on how pain impacts his 
range of motion.  The Board is bound by the Court's February 
2008 Decision and, therefore, the matter is remanded for a 
thorough VA examination, which specifically includes an 
assessment of any additional functional limitation due to 
pain.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for VA 
orthopedic and neurological examinations 
to determine the current level of 
impairment due to the service-connected 
low back condition.  The claim folder 
must be made available to the examiners 
for review. 

a)  The orthopedic examination must 
include range of motion of the 
thoracolumbar spinal segment, expressed 
in degrees.  The examiner is asked to 
discuss how pain impacts the Veteran's 
low back range of motion.  The examiner 
should determine whether there is 
weakened movement, excess fatigability, 
functional loss due to pain to include 
during flare-ups or with repetitive use, 
or painful motion, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
limitation of motion. 

b)  The neurological examiner is asked 
to comment on whether the Veteran has 
incapacitating episodes of 
intervertebral disc syndrome of the 
lumbar spine, that is, whether the 
condition requires bed rest prescribed 
by a physician and treatment by a 
physician, and, if so, the duration and 
frequency of the incapacitating 
episodes. 

The neurological examiner is also asked 
to describe any neurological deficits 
attributable to the service-connected 
back condition, to include complaints of 
tingling sensation down the left leg.   


The examiner(s) should also address the 
impact of this disability on the 
Veteran's ability to work.  

Complete rationale must be provided for 
the opinions expressed.

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations.  The 
AMC/RO should specifically consider both 
the current rating criteria pertaining 
to disabilities of the spine and those 
in effect prior to September 2002 and 
September 2003 and document 
consideration of whether an 
extraschedular rating is warranted.  If 
the decision with respect to the claim 
remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



